Case 2:17-cv-02401-WBS-EFB Document 117-75 Filed 09/25/19 Page 1 of 10

 1                        UNITED STATES DISTRICT COURT

 2                       EASTERN DISTRICT OF CALIFORNIA

 3

 4   NATIONAL ASSOCIATION OF WHEAT
     GROWERS; NATIONAL CORN GROWERS
 5   ASSOCIATION; UNITED STATES
     DURUM GROWERS ASSOCIATION;
 6   WESTERN PLANT HEALTH
 7   ASSOCIATION; MISSOURI FARM
     BUREAU; IOWA SOYBEAN
 8   ASSOCIATION; SOUTH DAKOTA AGRI-
     BUSINESS ASSOCIATION; NORTH
 9   DAKOTA GRAIN GROWERS
     ASSOCIATION; MISSOURI CHAMBER
10   OF COMMERCE AND INDUSTRY;
11   MONSANTO COMPANY; ASSOCIATED
     INDUSTRIES OF MISSOURI; AND
12   AGRIBUSINESS ASSOCIATION OF
     IOWA,
13

14                      Plaintiffs,

15   v.                                      Civil Action No. 2:17-cv-
                                             02401-WBS-EFB
16
     XAVIER BECERRA, IN HIS OFFICIAL         DECLARATION OF RENEE PINEL
17   CAPACITY AS ATTORNEY GENERAL OF         IN SUPPORT OF COMPLAINT FOR
     DEFENDANTS OF CALIFORNIA,               SUMMARY JUDGMENT
18

19                      Defendant.

20
                           DECLARATION OF RENEE PINEL
21
             I, Renee Pinel, do hereby declare under penalty of perjury
22
     that:
23
             1.   I submit this Declaration in support of Plaintiffs’
24
     Motion for Summary Judgment.       If called upon as a witness, I
25
     could competently testify to the matters set forth herein from
26
     my own personal knowledge, except to those matters set forth on
27

28

                                         1
Case 2:17-cv-02401-WBS-EFB Document 117-75 Filed 09/25/19 Page 2 of 10

 1   information and belief, and as to those matters, I am informed

 2   and believe them to be true.

 3         2.     I   am      the    President        of    the       Western       Plant     Health

 4   Association      (“WPHA”),        a    voluntary       nonprofit       trade      association

 5   that represents the interests of fertilizer and crop protection

 6   manufacturers,           biotechnology           providers,            distributors          and

 7   agricultural retailers in California, Arizona and Hawaii. WPHA

 8   members manufacture and sell crop protection tools utilized by

 9   California farmers.

10         3.     WPHA was founded in 1951.                      I have been working with

11   WPHA since August 3, 1992.

12         4.     WPHA      members        comprise       more    than       90%     of    all    the

13   companies        marketing            plant      nutrients,            soil      amendments,

14   agricultural          minerals         and      crop     protection             products      in

15   California, Arizona and Hawaii, including glyphosate.

16         5.     The purpose of the Western Plant Health Association is

17   to promote the agronomically sound and environmentally safe use

18   and   handling      of    plant       health    products         and   services        for   the

19   production       of      safe     and         high     quality         food,      fiber      and

20   horticultural         products.          The    focus       of    WPHA     is    to     promote
21   environmental         stewardship        and    sound       agronomic         practices,      to
22   communicate industry issues, to participate in legislative and
23   regulatory       affairs        and     to     facilitate        member        and     industry
24   relations.       WPHA provides industry leadership in advancing the
25   stewardship of fertilizer and crop protection products.                                  WPHA’s

26   members support a variety of educational and research programs

27   to ensure that all products are used in an environmentally sound

28   manner.

                                                                 Declaration of Renee Pinel
                                                     2
Case 2:17-cv-02401-WBS-EFB Document 117-75 Filed 09/25/19 Page 3 of 10

 1           6.     WPHA        is    actively      engaged       at     the    local,      state     and

 2   national            levels        to      provide          accurate,        scientific-based

 3   information          to    legislators         and       regulators.        Throughout          each

 4   year,        WPHA     sponsors          seminars,         workshops       and    a     number     of

 5   conferences          that        help     educate         members     and       non-members      on

 6   environmental, safety and other related issues.

 7           7.     Glyphosate was first commercialized as an herbicide in

 8   1974 and has since become the world’s most widely used herbicide

 9   because        it     is        efficacious,      economical          and       environmentally

10   benign.

11           8.     Glyphosate          is    a    highly       effective       active      ingredient

12   controlling a wide range of weeds.                            It is important to both

13   California agricultural economy and the efficient use of public

14   agencies’ budgets in California. It is registered for used in

15   more than 160 countries, approved for use on more than 250 crops

16   in   California,           and     is    in   weed       control     applications        in     non-

17   cultivated settings.

18           9.     Glyphosate has extremely low volatility, meaning it is

19   highly unlikely to move off-site as a vapor to damage off-site

20   vegetation           during        application.               After        its       application,
21   glyphosate binds very tightly to most soils and sediments in the
22   environment          and     becomes      unavailable         for     uptake      by    roots    of
23   nearby plants.             As a result, glyphosate poses negligible risk to
24   non-target plants with unexposed roots in the application zone
25   and exhibits limited movement through the soil, reducing risk of

26   movement into groundwater.

27           10.    Glyphosate’s             history      of    safe     uses    is    supported       by

28   decades of data from more than 800 scientific studies, many of

                                                                    Declaration of Renee Pinel
                                                          3
Case 2:17-cv-02401-WBS-EFB Document 117-75 Filed 09/25/19 Page 4 of 10

 1   which were conducted by independent researchers.                                          The testing

 2   has   shown         that    glyphosate         does       not    produce          acute    or   chronic

 3   toxicity       to     higher      organisms           including            wild    mammals,       birds,

 4   fish, aquatic invertebrates, and terrestrial invertebrates such

 5   as    earthworms            and     honeybees             at     environmentally            realistic

 6   exposures       level.            It     has     also          shown       that    glyphosate-based

 7   formulations, when used according to label directions, do not

 8   cause     unacceptable            adverse         effects             to     wildlife       and     that

 9   glyphosate          showed     no      effects        on       soil        biomass    or    microbial

10   respiration.

11           11.    United         State       Environmental                Protection         Agency     has

12   placed        the     herbicide          in    its        most     favorable          category       for

13   carcinogenicity.

14           12.    The         International         Agency           for       Research       on     Cancer

15   (“IARC”)       is     the     only       agency        in       the        world    that    considers

16   glyphosate to be a carcinogen, and even IARC only has classified

17   it as a probable carcinogen.

18           13.    On      July         7,        2017,        the         California          Office     of

19   Environmental          Health       Hazard       Assessment            (OEHHA)       formalized      its

20   listing of glyphosate under Proposition 65 as a chemical “known
21   to the state to cause cancer.”
22           14.    I     understand          that,    unless          the       associated      statutory
23   warning requirement remains enjoined, to avoid the prospect of a
24   costly lawsuit any product containing glyphosate residues sold
25   in California will be required to bear a false warning pursuant

26   to CAL. CODE REGS. tit. 27, § 25603(a), (b), stating:

27

28
                                                                        Declaration of Renee Pinel
                                                           4
Case 2:17-cv-02401-WBS-EFB Document 117-75 Filed 09/25/19 Page 5 of 10

 1

 2

 3

 4

 5   or, alternatively:

 6

 7

 8   or words to that effect.

 9           15.    These warnings all convey the same clear message: that

10   glyphosate         causes       cancer.       I     and     Western       Plant     Health

11   Association         members      understand       and     believe     that    (i)    these

12   warnings convey the message that glyphosate causes cancer, and

13   (ii) any warning that suggests that glyphosate causes cancer

14   would be false and misleading.

15           16.    I    understand     that     the   only     reason   that      Proposition

16   65’s    warning       requirement     for    glyphosate       is    not    currently    in

17   effect is because a preliminary injunction has been entered in

18   this case.          I understand that the California Attorney General

19   plans     to       seek    to    dissolve     the       preliminary       injunction   by

20   requesting that the Court enter summary judgment in his favor.

21   See Joint Status Report, ECF No. 100 at 2.

22           17.    If the warning requirement comes into effect, it is

23   highly likely that some number of food producers, reacting to

24   California’s listings and warnings, will tell farmers across the

25   nation to stop using glyphosate on their products.

26           18.    Loss       of    glyphosate    would       force     the      agricultural

27   industry to resort back to tilling, which will inevitably lead

28   to the following: soil erosion; decrease in water infiltration

                                                               Declaration of Renee Pinel
                                                   5
Case 2:17-cv-02401-WBS-EFB Document 117-75 Filed 09/25/19 Page 6 of 10

 1   rate    of   soil     (results      in    more    runoff          and    erosion);       reduces

 2   organic      matter    in    soil;       destroys      soil       aggregates;          and     crop

 3   diseases can be harbored in surface residues.

 4          19.    An additional downstream impact of this loss would be

 5   an increase in food prices.                As production costs rise, increased

 6   prices are ultimately passed on to consumers.

 7          20.    Regardless       of     how     minute         the        actual        levels       of

 8   glyphosate residue in food products, it is highly likely that

 9   some food producers will require farmers to test agricultural

10   products      for     glyphosate      residue       levels.             This,       too,     would

11   increase     food     production      costs,      which       would       be    passed       on    to

12   consumers.

13          21.    WPHA members face an increasingly complex commercial

14   environment         where    customers       need        assurances            that     food      is

15   produced      free     of    Proposition          65     concerns.                 Despite        the

16   environmentally safe profile for Glyphosate, WPHA members will

17   see reduced sales and use of Glyphosate if the Proposition 65

18   warning requirement for glyphosate comes into effect.

19          22.    Retailers      have     previously         indicated           that   without        an

20   injunction, they will not carry glyphosate-based products unless
21   the    products’      labels    are       updated      to    carry       a     Proposition         65
22   warning with which sellers vehemently disagree.
23          23.    Specifically,          in     the     event          that        food     products
24   containing glyphosate residues are required to be labeled with a
25   cancer warning, demand for those food products would fall, which

26   in turn will reduce the demand for glyphosate.                                  The reason is

27   straightforward:            Most    consumers       do      not    want       to    purchase       or

28   consume food when that food bears a warning conveying that a

                                                                  Declaration of Renee Pinel
                                                   6
Case 2:17-cv-02401-WBS-EFB Document 117-75 Filed 09/25/19 Page 7 of 10

 1   chemical on that food causes cancer, which results in decreased

 2   demand     for    such       foods    (and,       as    a   consequence,          glyphosate

 3   itself).         This    is       common    sense;      even     I,   a      person    who   is

 4   significantly more knowledgeable about the food supply than an

 5   ordinary consumer, would be reluctant to purchase a food product

 6   bearing a cancer warning because I would naturally assume that

 7   the warning was accurate.

 8        24.     Because demand of food products bearing a glyphosate

 9   cancer warning would naturally be expected to fall, rather than

10   accept reduced sales food producers are likely to simply cease

11   purchasing glyphosate-treated products.                        Either way, glyphosate

12   sales would decline, and our members would be harmed.

13        25.     WPHA has an institutional interest in protecting the

14   reputation of its members’ glyphosate products.                              A false cancer

15   warning regarding these products disparages them and the crops

16   upon which they are utilized.                         WPHA members do not want to

17   provide or have another entity provide a false statement about

18   our products.            While California’s listing of glyphosate under

19   Proposition       65    as    a    chemical       “known    to    the     state     to   cause

20   cancer”     has    already         harmed       the    reputation       of    our     members’
21   products,    the       additional         warning      requirement,          mandating    that
22   glyphosate-treated foods found in stores, restaurants, and other
23   public    locations       (as      well    as    glyphosate      products       themselves)
24   bear a false warning label, would greatly amplify that false and
25   misleading message and make the damage to our members’ products

26   reputation far worse and more widespread, because it would be

27   widely seen by consumers and other purchasers.

28
                                                                 Declaration of Renee Pinel
                                                      7
Case 2:17-cv-02401-WBS-EFB Document 117-75 Filed 09/25/19 Page 8 of 10

 1           26.    As        discussed     above,         many      of        our    members     sell

 2   glyphosate in California and in other states, and will feel the

 3   impact of the Proposition 65 labeling requirements.                                If required

 4   to label their products our members would feel serious financial

 5   harm.

 6           27.    Any of our members that make the false warning will

 7   suffer additional injury in the form of being compelled by law

 8   to communicate and effectively endorse a disparaging falsehood

 9   about their products.

10           28.    WPHA       members     were   not        aware      of      the   IARC   Working

11   Group’s evaluation of glyphosate and did not provide comments

12   before, during or after its classification.

13        29.       WPHA       participated       in       the    Office        of    Environmental

14   Health         Hazard       Assessment’s              restricted           notice-and-comment

15   rulemaking          by     providing     independent            written          comments     and

16   comments through a coalition letter.

17        30.       I      understand      that      OEHHA        has        recently     issued     a

18   regulation that establishes a “No Significant Risk Level” (NSRL)

19   of 1100 micrograms per day for glyphosate.                            But this safe harbor

20   would do nothing to remedy the problems I have identified.
21        31.       The NSRL would not remove the immediate prospect of
22   costly lawsuits if the warning requirement comes into effect.
23   To even attempt to take advantage of the NSRL, our members would
24   be required to test to determine whether our products exceeded
25   the NSRL.          Even if some of the products were tested and found to

26   contain concentrations of glyphosate below the NSRL, enforcement

27   action        could      still   be    brought          based        on    the    presence     of

28   glyphosate, because the amount of glyphosate across ranges of

                                                                  Declaration of Renee Pinel
                                                       8
Case 2:17-cv-02401-WBS-EFB Document 117-75 Filed 09/25/19 Page 9 of 10

 1   products will vary and because, in any event, the NSRL would

 2   merely provide an affirmative defense to liability.               I know that

 3   private     plaintiffs    have   previously     brought    long   and   costly

 4   enforcement actions based on various chemicals under Proposition

 5   65, notwithstanding that defendants had a defense of compliance

 6   with the NSRL for those chemicals.              Because the only way to

 7   prevent being sued if the glyphosate warning mandate goes into

 8   effect is to provide the false and misleading warnings, I expect

 9   the   same     economic     pressures       described     above   to    remain

10   notwithstanding the NSRL.

11         32.    And of course, by its terms the NSRL does not apply to

12   many of our members’ glyphosate-based products which they sell

13   into California, which include, among other things, containers

14   of high concentration or pure glyphosate products.

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                      Declaration of Renee Pinel
                                             9
Case 2:17-cv-02401-WBS-EFB Document 117-75 Filed 09/25/19 Page 10 of 10

 1        I declare under penalty of perjury under the laws of the

 2   United States of America that the foregoing is true and correct.

 3   Executed on 9/19/2019                   /s/ Renee Pinel

 4   At   Sacramento, CA                     Renee Pinel

 5            City, State             (original signature retained by

 6                                    attorney Ann Grottveit)

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                  Declaration of Renee Pinel
                                        10
